DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-29 are allowed.

The following is an examiner’s statement of reasons for allowance:
Closest prior art Frank P et al. (DE-102008009043, the examiner disclosed English machined translation of description for reference) discloses Electronically Controlled Brake Assembly comprising:
an electronically controllable brake system (Title, Fig: 1-4), in particular electronically controllable pneumatic brake system (Fig: 1-4), for a vehicle, in particular utility vehicle, comprising:
at least one service brake circuit (Fig: 3) with service brakes and a service brake control module (2, [0033], Fig: 1-4), a service-brake brake pressure being feedable to the service brakes the service-brake control module is being configured to generate a service-brake control signal as a function of a braking specification ([0034], [0036], Fig: 1-4), the service-brake brake pressure being generatable as a function of the service-brake control signal and specified to the service brakes, for implementation of the 
a parking brake circuit with spring-loaded brakes (34, Fig: 1-4), wherein a parking-brake brake pressure being feedable to the spring-loaded brakes [0044], the parking-brake brake pressure being generatable as a function of the braking specification and specified to the spring-loaded brakes, in order to implement the braking specification via the parking brake circuit ([0045-0046], Fig: 1-4).
However, prior art fails to disclose an inverter control valve with an inverter output and/or a redundancy output, the inverter control valve being configured to generate an inverter control pressure and to output the inverter control pressure via the inverter output and/or the redundancy output, the inverter control pressure being inversely proportional to the parking-brake brake pressure and/or a parking-brake control pressure which specifies the parking-brake brake pressure, which parking-brake brake pressure and parking-brake control pressure are applvable in order to implement the braking specification in the parking brake circuit via the spring-loaded brakes; and
a switching valve, the switching valve having two switching-valve switched positions, such that when a service-brake specification which is requested manually by a driver via a service brake valve is present, the switching valve is set to a first switching-valve switched position, in which switched position the service-brake brake pressure is specifiable as a function of the service-brake braking specification which is specified via the service brake valve, and otherwise the switching valve being set a second switching-valve switched position in which the service-brake brake 
Prior art fails to discloses or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 2-29 are also allowable by virtue of their dependencies from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        /Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657